Title: To Benjamin Franklin from the Comte de Maillebois, with Franklin’s Note for a Reply, 15 May 1783
From: Maillebois, Yves-Marie Desmaretz, comte de,Franklin, Benjamin
To: Franklin, Benjamin


a Paris 15 may [1783]
Il y a bien longtemps, mon cher confrere, que je me reproche de n’avoir pas pu aller vous faire Moy mesme mes remerciments de la medaille que vous aves eu la bonté de m’envoyer. Vous scaves que j’ay toujours eu dans le cœur la gloire du Congres, et les succes de mon respectable confrere et amy. J’aurais desiré d’y contribuer plus essentiellement.
M. de Banne, qui vous presentera ma lettre est un jeune homme plein de zele et d’intelligence qui va voyager en amerique de L’aveu du gouvernement. Il me prie de vous engager a luy donner des lettres de recommandation autant que vous le pourres faire, je crois pouvoir vous repondre qu’il fera un usage utile et sage des moyens qu’on luy donnera de s’instruire. C’est ce qui m’engage a vous le recommander j’espere que je finiray bientost mes proces et des que je seray libre, j’iray surement vous renouveller moy mesme l’attachement bien sincere et inviolable, avec lequel j’ay L’honneur d’etre, mon cher et respectable confrere, votre tres humble et tres obeissant serviteur
Maillebois
 
	Endorsed: Give him a Letter to Dr Cooper
		Govr Greene
		Mr. Livingston
